Dean, J.
This action was commenced in the district court for Butler county by the state against the defendant, and is first reported in State v. Bone Creek Township, 109 Neb. 202. In the trial court the defendant prevailed. On appeal we reversed the judgment and remanded the cause for a new trial. Thereupon it was retried and the court again rendered a judgment for defendant and the state again appealed.
The liability of the defendant township for plaintiff’s claim and the applicability of the invoked, constitutional provision to the defenses interposed were discussed and determined upon the former appeal in plaintiff’s favor and we decline to recede from our former holding; so that, upon a reexamination and further consideration of the questions now presented, we conclude that the additional matter interposed by the township as a defense to plaintiff’s cause of action does not require a different conclusion than that heretofore announced by us. We hold therefore that the former opinions properly dispose of the entire matter.
The judgment of the trial court is reversed and the cause remanded to the district court, with directions to enter judgment in favor of plaintiff.
Reversed.